Citation Nr: 0414114	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  99-03 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death as secondary to exposure 
to ionizing radiation.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to 
February 1946.  He died in March 1992, and the appellant is 
his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefits sought on 
appeal, finding that the appellant's claim was not well 
grounded.  The Board affirmed the RO's decision in November 
1999, and the appellant appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In December 2000, following the filing of an unopposed motion 
for remand filed by the Secretary of the Department of 
Veterans Affairs (Secretary), the Court vacated the Board's 
November 1999 decision and remanded this matter for further 
consideration under the Veterans Claims Assistance Act of 
2000, 66 Fed. Reg. 45,620 (Aug. 19, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The Board again affirmed the RO's decision February 2002, and 
the appellant appealed the Board's decision to the Court.  In 
November 2003, following the filing of a second unopposed 
motion for remand, the Court vacated the Board's February 
2002 decision and remanded the case for notice, development, 
and readjudication consistent with the VCAA.

In light of the second Court Order remanding for 
reconsideration of the appellant's claim in light of the 
VCAA, the Board finds that a remand of the appeal to afford 
the RO the opportunity to insure the VA's duties to notify 
and assist are met is necessary.

REMAND

The Board notes that the issue before the Board has been 
restated as whether new and material evidence has been 
presented.  In December 1996, the Board issued a decision 
denying service connection for the cause of the veteran's 
death.  The appellant did not appeal the December 1996 
decision and it became final.  The appellant submitted a 
request to reopen her claim in August 1998.  Review of the 
claims folder reveals that the RO did not specifically 
address whether evidence sufficient to reopen the appellant's 
claim of service connection for the cause of the veteran's 
death, and the appellant's claim was certified to the Board 
as a claim for service connection for the cause of the 
veteran's death.  The Board subsequently did not address the 
question; however, the two previous Board decisions have been 
vacated.  The Court has held that the Board is under a legal 
duty in such a case to determine if there was new and 
material evidence to reopen the claim, regardless of the RO's 
action.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 
F.3d 1380 (Fed.Cir. 1996).  Therefore, the issue under 
current de novo appellate consideration before the Board is 
whether new and material evidence sufficient to reopen the 
veteran's claim of entitlement to service connection for the 
cause of the veteran's death has been submitted.  Only if the 
Board finds new and material evidence may it properly address 
the merits of the decision.

The Board notes that the RO has provided the appellant a 
letter addressing service connection for the cause of the 
veteran's death in December 2002.  However, at that time, the 
RO did not have jurisdiction over that issue, and in order to 
insure all procedural due process to the appellant the Board 
finds further notification under the VCAA is necessary.

As noted, the Board has determined further action is required 
in order to comply with the VA's duty to assist in the 
development of the veteran's claim.  Accordingly, this appeal 
is remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

In light of the Court's Order as noted above, the Board 
believes that the most appropriate action is to remand the 
appellant's claim to the RO so that the appellant and her 
representative can be assured they have been provided with 
all the appropriate assistance and notice under the VCAA, to 
include what she must show to prevail in her request to 
reopen and ultimately the merits of her claim, what 
information and evidence she is responsible for, and what 
evidence VA must secure.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).

Accordingly the appeal is remanded to the RO for the 
following actions:

1.  The RO must assure compliance with 
the requirements of the VCAA and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 
38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
appellant which evidence the VA will 
obtain and which evidence the appellant 
is expected to present.  The RO should 
provide the appellant written 
notification specific to the issue of 
reopening the previously denied claim of 
service connection for the cause of the 
veteran's death, and of the impact of the 
notification requirements on her claim.

2.  Thereafter, the RO should adjudicate 
the application to reopen the previously 
denied claim of entitlement to service 
connection for the cause of the veteran's 
death.  If the benefit sought remains 
denied, the appellant and her 
representative should be provided a 
supplemental statement of the case (SSOC) 
and an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




